202 F.2d 366
92 U.S.App.D.C. 397
Elijah CLAYBROOK, appellant,v.UNITED STATES of America, appellee.
No. 11577.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 13, 1952.Decided Feb. 19, 1953.

Rex K. Nelson, Washington, D.C., with whom Lowell H. Ewing, Washington, D.C., was on the brief, for appellant.
William J. Peck, Asst. U.S. Atty., Washington, D.C., with whom Charles M. Irelan, U.S. Atty., Thomas A. Flannery and William R. glendon, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.  Joseph M. Howard, Asst. U.S. Atty., Washington, D.C., when the record was filed, also entered an appearance for appellee.
Before EDGERTON, BAZELON, and WASHINGTON, Circuit Judges.
[92 U.S.App.D.C. 398] PER CURIAM.


1
Appellant was indicted for murder and convicted of manslaughter.  He contends that the evidence does not support the verdict and judgment.  We find that it does.  We have considered his other contentions and find no prejudicial error.


2
Affirmed.